DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1, 4-5, and 7-8 in the reply filed on 8/20/20 is acknowledged.
Claims 2-3 and 6 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/2/20.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bocko et al. (US 2002/0145538) (“Bucko”) in view of Geren et al. (US 2010/0177801) (“Geren”). 

Bocko does not disclose a thermometer.  
However, Geren discloses a thermometer (“Band-gap type electronic thermometers”, par [0004]).  
Therefore, it would have been obvious to one of ordinary skill in the art to form the temperature sensor of Bocko with the thermometer as taught in Geren in order to provide an overheat detection temperature sensor made with a Band-gap type electronic thermometers which rely on voltage differences between semiconductor junctions operating at different current densities.  See par [0004] of Geren.   
With regard to claim 5, figure 12 of Bocko discloses that the thermal harvesting module 30, the [temperature sensor] 60 and the digital module (42, 124, 120) are 
Bocko does not disclose a thermometer.  
However, Geren discloses a thermometer (“Band-gap type electronic thermometers”, par [0004]).  
Therefore, it would have been obvious to one of ordinary skill in the art to form the temperature sensor of Bocko with the thermometer as taught in Geren in order to provide an overheat detection temperature sensor made with a Band-gap type electronic thermometers which rely on voltage differences between semiconductor junctions operating at different current densities.  See par [0004] of Geren.   

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bocko et al. (US 2002/0145538) (“Bucko”), Geren et al. (US 2010/0177801) (“Geren”), and Baniecki et al. (US 10,559,737) (“Baniecki”). 
With regard to claim 4, Bocko and Beren do not disclose that the thermal harvesting module comprises two passive radiators.
However, figure 4 of Baniecki discloses that the thermal harvesting module 40 comprises two passive radiators (42, 44).
	Therefore, it would have been obvious to one of ordinary skill in the art to form the temperature sensor of Bocko with the two heat sinks as taught in Benieckin in order to improve the thermoelectric efficiency of the thermoelectric conversion elements.  See col. 2 ll. 6-8 of Beniecki.  
	
s 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bocko et al. (US 2002/0145538) (“Bucko”), Geren et al. (US 2010/0177801) (“Geren”), and Fouard et al. (US 2017/0370516) (“Fouard”). 
With regard to claim 7, Bocko and Geren do not disclose an insulation muff comprising: an inner cover, an outer cover, an insulation material in between the inner and outer covers, a venting hole to guide hot air flow leakages from a duct on which the insulation muff is intended to be installed, and an overheat detection system according to claim 4 integrated in the insulation muff at a location of the venting hole.
However, figures 1-2 of Fouard discloses an insulation muff 202 comprising: an inner cover 212, an outer cover 210, an insulation material 208 in between the inner 212 and outer covers 210, a venting hole 112 to guide hot air flow leakages from a duct 110 on which the insulation muff 202 is intended to be installed, and an overheat detection system 116 integrated in the insulation muff 202 at a location of the venting hole 112.
Therefore, it would have been obvious to one of ordinary skill in the art to form the autonomous sensor system of Bocko to monitor the duct as taught in Fouard in order to provide a joint protection assembly.  See par [0022] of Fouard. 
With regard to claim 8, Bocko do not disclose an insulation muff comprising: an inner cover, an outer cover, an insulation material in between the inner cover and the outer cover, a venting hole to guide hot air flow leakages from a duct on which the insulation muff is intended to be installed, and an overheat detection system according to claim 5, wherein a part of the overheat detection system comprising the thermometer and the digital module is integrated in the insulation muff at a location of the venting hole.

Geren does not disclose an insulation muff comprising: an inner cover, an outer cover, an insulation material in between the inner cover and the outer cover, a venting hole to guide hot air flow leakages from a duct on which the insulation muff is intended to be installed, and an overheat detection system according to claim 5, wherein a part of the overheat detection system comprising the thermometer and the digital module is integrated in the insulation muff at a location of the venting hole.
However, figures 1-2 of Fouard disclose an insulation muff 202 comprising: an inner cover 212, an outer cover 210, an insulation material 208 in between the inner cover 212 and the outer cover 210, a venting hole 112 to guide hot air (“channeling air”, par [0020]) flow leakages from a duct 110 on which the insulation muff 202 is intended to be installed, and an overheat detection system 116, wherein a part of the overheat detection system 116 comprising the [thermal sensor] 118 and the digital module 116 is integrated in the insulation muff 202 at a location of the venting hole 112.
Therefore, it would have been obvious to one of ordinary skill in the art to form the temperature sensor of Bocko with the thermometer as taught in Geren in order to provide an overheat detection temperature sensor made with a Band-gap type electronic thermometers which rely on voltage differences between semiconductor junctions operating at different current densities.  See par [0004] of Geren.   
It would also have been obvious to one of ordinary skill in the art to form the autonomous sensor system of Bocko to monitor the duct as taught in Fouard in order to provide a joint protection assembly.  See par [0022] of Fouard. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BENJAMIN TZU-HUNG LIU/Examiner, Art Unit 2893                                                                                                                                                                                             2/23/2021